Citation Nr: 0002564	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  92-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.  

2. Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from April 1973 to 
April 1977.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an October 1990 rating 
decision in which the RO determined that the veteran had not 
presented new and material evidence to reopen his claims for 
service connection for right and left knee disorders 
(bilateral knee disorder).  The veteran filed an NOD in 
August 1991, and the RO issued an SOC that same month.  In 
October 1991, the veteran filed a substantive appeal.  The RO 
issued a Supplemental Statement of the Case (SSOC) in January 
1992.  In April 1992, the veteran testified before a hearing 
officer at the VARO in Baltimore.  An SSOC was issued in May 
1992, noting that the veteran's claims had been reopened and 
denied.  Subsequently, the veteran's appeal came before the 
Board, which, in a July 1993 decision, remanded the appeal to 
the RO for additional development.  An SSOC was issued by the 
RO in March 1995.  The veteran's appeal was returned to the 
Board, which, in a November 1995 decision, again remanded the 
appeal to the RO for additional development.  An SSOC was 
issued by the RO in June 1999.  

The Board notes, in addition, that the veteran had perfected 
an appeal with respect to the issue for service connection 
for asthma.  In a May 1999 decision, the RO service connected 
the veteran for asthma, and awarded a 60 percent disability 
rating, with an effective date from October 1991.  The 
veteran did not file an appeal with respect to that decision, 
and therefore no issue as to asthma is currently in appellate 
status.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. At the time of the veteran's separation medical 
examination in March 1977, there were no complaints or 
findings indicative of any knee pain, or of a right or 
left knee disorder.  

3. A treatment record from theVA Medical Center (VAMC) in 
Loch Haven, dated in March 1978, noted a finding of 
probable degenerative joint disease of the left knee, 
although no X-ray of the left knee was taken at that time.  

4. On VA examination in June 1996, the veteran was diagnosed 
with mild bilateral chondromalacia, and the examiner noted 
that it was not possible to either corroborate or dispute 
the veteran's contention that his bilateral knee pain had 
begun in service.  

5. An MRI (magnetic resonance imaging) scan of the veteran's 
knees, in March 1998, revealed arthritic changes 
bilaterally.  

6. The veteran's contention that he suffers from a bilateral 
knee disorder, and that this disorder had its onset in 
service, is not supported by any medical evidence that 
would render the claim for service connection for this 
disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a bilateral knee disorder.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that an enlistment medical examination in April 1973 did not 
reveal any complaints or clinical findings referable to a 
bilateral knee disorder.

During the course of the veteran's active duty, he was noted 
to have reported to the Battalion Aid Station in October 
1975, complaining of left knee pain, which he indicated had 
been occurring for two years on and off.  On examination, 
there was no pain with finger pressure, and no apparent 
swelling of the left knee joint.  The treatment plan called 
for an Ace wrap and heating pad.  Later that month, the 
veteran returned to the Battalion Aid Station, still 
complaining of left knee pain.  He reported that there had 
been no relief of his left knee pain from using a heating pad 
or Ace wrap, and that the pain radiated into his thigh.  He 
was noted to have requested further evaluation, although no 
such evaluation is documented.  In March 1977, the veteran 
underwent a separation medical examination.  On clinical 
evaluation, no complaints, findings, or diagnoses of any knee 
disorder were reported.  

Thereafter, in October 1982, the veteran filed a claim 
seeking service connection for a bilateral knee disorder.  In 
a June 1983 rating decision, the RO denied the claim.  

In January 1990, the veteran requested that his claim for 
service connection for a bilateral knee disorder be reopened.  
He submitted a VA Form 21-4138 (Statement in Support of 
Claim) to the RO, dated that same month, in which he reported 
that he had injured his knees in 1973 while in Army jump 
school.  The veteran noted that he had not reported the 
injury for fear of being set back in his training.  He also 
noted that he had reported to sick call for his knees several 
times while at Fort Bragg, NC, and also while stationed in 
Germany, and had been given some type of medical solution to 
rub on his knees, although he never received a thorough 
examination.  With respect to current complaints, the veteran 
indicated that there was periodic swelling of his knees, and 
that, the older he got, the worse his knees became.  

In an October 1990 rating decision, the RO determined that 
new and material evidence had not been submitted to reopened 
the veteran's claim.  

In August 1991, the RO received Care First HMO medical 
records, dated from June 1990 to June 1991.  Those records 
noted the veteran's treatment for allergies, prostatitis, and 
bilateral knee pain.  In particular, a treatment record, 
dated in June 1990, noted the veteran's reported history of 
injury and pain to his knees in service, as a result of 
jumping out of planes and playing basketball.  The veteran 
also reported having been in a motor vehicle accident in 
1980, in which he hit his right knee against the dashboard.  
He complained of intermittent pain and swelling of his knees 
bilaterally, with the right more severe than the left.  He 
was noted to take Naprosyn.  On clinical evaluation, the 
knees were noted not to give way or lock, and there was no 
swelling or point tenderness.  No diagnosis was reported.  An 
additional treatment record, dated in February 1991, reported 
a diagnosis of chondromalacia patellae of both knees.  

In October 1991, the RO received medical records from Good 
Samaritan Hospital, dated in May 1986; and Clinical 
Associates, dated from August 1989 to August 1991.  The 
records from Good Samaritan Hospital reflected the veteran's 
having undergone a bilateral testicular biopsy procedure.  An 
August 1990 Clinical Associates treatment report from Barry 
Vogelstein, M.D., noted findings of mild to moderate 
arthritic changes in the veteran's knees, with the right knee 
being worse than the left.  

Also in October 1991, the RO received VAMC Loch Haven medical 
records, dated from February 1978 to April 1985.  In 
particular, treatment records, dated in March 1978, noted the 
veteran's complaints of intermittent swelling of his knees 
for four years.  The veteran was noted to suffer from 
probable degenerative joint disease of the left knee.  No X-
ray of the left knee was taken.  A treatment record, dated in 
June 1980, noted the veteran's complaint of a ticking 
sensation and discomfort in his knees since service.  On 
clinical evaluation, no abnormal findings were reported.  The 
examiner's assessment was knee discomfort of uncertain 
etiology.  

In April 1992, the veteran testified before a hearing officer 
at the VARO in Baltimore.  He reported that he had attended 
jump school while in the military, and had made a number of 
parachute jumps.  The veteran also stated that he had injured 
his knees following his first jump, and that he had suffered 
from intermittent pain since that time.  He testified that 
Dr. Vogelstein had opined that the veteran's arthritis in his 
knees could have been the result of injuries not treated.  In 
addition, the veteran reported that he had been on reserve 
duty from 1978 to 1982, one weekend each month.  He stated 
that he was not treated for his knee pain, nor had he injured 
his knees during his time in the reserves.  Furthermore, the 
veteran stated that, while he was stationed in Germany on 
active duty, he had sought treatment for his knees on several 
occasions but his medical records did not reflect that.  

In September 1993, the veteran was medically examined for VA 
purposes.  The claims file was reported as not being 
available for review.  The veteran reported that his knees 
had been painful since jump school, and had become 
progressively worse.  On clinical evaluation, both knees were 
normal in appearance, without deformity.  There was no 
swelling, fluid, heat, or erythema.  There was mild diffuse 
tenderness bilaterally, and mild crepitus on extension 
bilaterally.  There was no subluxation, contracture or 
instability.  Range of motion, bilaterally, revealed 
extension to zero degrees and flexion to 135 degrees.  The 
veteran was noted to arise and stand normally, and his gait 
was normal.  The examiner's diagnosis was chronic sprains of 
both knees.  An associated X-ray of the right knee revealed 
incomplete fracture or partial healing of the inferior pole 
of the right patella.  There was also noted an area of 
lucency along the anterior aspect of the distal metaphysis of 
the right femur.  This was noted as of questionable 
significance, but an erosive process could not be ruled out.  
The bone and joint structures otherwise were unremarkable, 
and there was no evidence of soft tissue abnormality.  No X-
ray finding with respect to the left knee was reported.  

Thereafter, the RO received a treatment note from Michael 
Jacobs, M.D., dated in June 1994.  Dr. Jacobs noted that the 
veteran was a truck driver and had pain in both his knees.  
It was reported that the veteran climbed up and down loading 
docks and used a clutch when driving his truck.  The veteran 
was also reported to use Naprosyn, but did not find it 
improved his bilateral knee disorder.  On clinical 
evaluation, both knees had mild to mild plus patellofemoral 
grinding.  There was no rotatory instability or mediolateral 
crepitus.  Radiographic studies were remarkable for some 
patellofemoral and medial compartment lipping, consistent 
with mild to mild-plus osteoarthritis.  Dr. Jacobs' 
impression was mild patellofemoral disease, as well as medial 
compartment osteoarthritis.  

In April 1995, the RO received treatment reports from Brian 
Bohner, M.D., dated in July 1994.  These records noted the 
veteran's treatment for asthma.  

In April 1996, the veteran was examined for VA purposes.  He 
reported his service medical history, and indicated that he 
was still driving a truck and that his knee pain was still a 
problem.  In particular, the veteran stated that it sometimes 
felt as if a rubber band was around his knee, and at times he 
would feel unbalanced.  He indicated that he had had to give 
up a part-time job in a grocery store.  On clinical 
evaluation, the veteran had a normal gait and could squat to 
only 30 degrees because of pain.  When asked about his knee 
pain, the veteran reported that it centered in his kneecaps.  
His kneecaps were reported as being slanted laterally.  The 
remainder of the examination was essentially within normal 
limits.  The examiner's diagnosis was laterally slanted knee 
caps with mild bilateral patellofemoral arthropathy.  

In June 1996, the veteran again underwent VA medical 
examination.  He reported his medical history with respect to 
his knees, noting that in recent years he had received 
cortisone injections to both knees which had provided some 
relief.  He indicated that he had been forced to avoid all 
strenuous activities because of knee pain.  On clinical 
evaluation, there was, in particular, mild diffuse tenderness 
and mild crepitus on extension of both knees, with mild 
decreased flexion, but no swelling, fluid, heat, or erythema.  
The veteran arose and stood normally, and his gait was 
normal, but he refused to squat.  The examiner's diagnosis 
was mild bilateral chondromalacia.  He further noted that he 
had reviewed the veteran's recent X-rays and he could find no 
significant arthritic changes.  The examiner also reported 
that the veteran had claimed that his problems with his knees 
had begun in jump school, but that it was not possible to 
corroborate or dispute that contention.  

In March 1998, the veteran underwent an MRI scan.  With 
respect to his knees bilaterally, there was thinning of the 
retropatellar cartilage consistent with chondromalacia; no 
meniscal tear; and the cruciate ligaments, collateral 
ligaments, and patellar tendon were intact.  The MRI scan 
reported degenerative changes in both the veteran's knees.  

II.  Analysis

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  See also Morton v. West, 12 Vet.App. 477, 480-1 
(1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  A veteran shall be granted 
service connection for arthritis, although not otherwise 
established as incurred in service, if the disease is 
manifested to a compensable degree within one year following 
service.  See 38 C.F.R. §§ 3.307, 3.309 (1999).

Following a review of the evidence and applicable 
regulations, we find that the veteran has not submitted well-
grounded claims for service connection for right and left 
knee disorders.  In reaching this conclusion, we note that 
the veteran's service medical records reflect only two 
complaints of, and treatment for, left knee pain.  No 
complaints or treatment were reported for right knee pain.  
During his separation medical examination, there were no 
complaints or clinical findings with respect to a bilateral 
knee disorder.  

The first documented post-service complaint for knee pain was 
in March 1978, at which time the examiner reported that the 
veteran suffered from probable degenerative joint disease, 
i.e., osteoarthritis, of the left knee.  However, the 
examiner did not confirm his or her opinion with X-ray 
evidence of the disease, and thus no clinical confirmation 
was ever made.  Subsequent medical records noted complaints 
of bilateral knee pain with effusion, and arthritic changes 
in the veteran's knees, but none provided a nexus between the 
veteran's bilateral knee complaints and his active military 
service.  

On VA examination in June 1996, the veteran was diagnosed 
with mild bilateral chondromalacia.  The examiner noted that 
a review of the veteran's recent X-rays did not reveal 
significant arthritic changes.  The examiner also noted that 
it was not possible to corroborate or dispute the veteran's 
contention that his bilateral knee disorder had begun in 
service.  We recognize that, in Lee v. Brown, 10 Vet.App. 336 
(1997), the Court held that cautious language by a physician 
does not always express inconclusiveness.  There, however, 
the Court noted that there was another doctor's statement in 
the record which provided evidentiary support for the 
otherwise speculative statement in issue.  Here, there is no 
other medical evidence tending to support the possibility 
that the veteran's bilateral knee disorder was incurred in 
service.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while the veteran's 
service medical records do not reveal complaints or treatment 
for a right knee disorder, the veteran was noted to have 
sought treatment for left knee pain.  However, there is no 
medical opinion of record, or other competent supportive 
clinical evidence, linking the veteran's current complaints 
of left knee pain, and the findings of mild bilateral 
chondromalacia, to active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, there was only 
treatment in service for left knee pain.  At separation, no 
complaints or findings for a left knee disorder were 
reported.  Subsequently, the veteran was noted to have 
complained of left knee pain in 1978 and 1980.  The first 
documented X-ray finding for arthritis of the left knee was 
not until August 1990, some 13 years following the veteran's 
separation from service.  Additionally, there is not a 
medical opinion of record linking the veteran's current left 
knee disorder to his period of active service.  See McManaway 
v. West, 13 Vet.App. 60, 66 (1999), noting that, even where a 
veteran asserts continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition . . . ."  Thus, the veteran cannot, in this case, 
establish service connection for a left knee disorder through 
38 C.F.R. § 3.303(b).  

Under the circumstances described above, the Board thus 
concludes that, given the lack of evidence of either a left 
or right knee disorder at separation; the number of years 
between service and the first documented post-service X-ray 
finding of arthritis in the veteran's knees; and the lack of 
medical nexus evidence linking the veteran's current 
complaints of bilateral knee pain to active service, the 
veteran has not satisfied the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999), 
holding that continued complaints of knee pain after service 
do not suffice to establish a medical nexus, where the issue 
at hand is of etiology, and requires medical opinion 
evidence.  Although the veteran is competent, as a layman, to 
testify to the pain he has experienced since service, he is 
not competent to testify as to the medical causation or 
etiology of his current conditions.  

The veteran has been very specific in asserting that his 
bilateral knee disorder was incurred while on active service.  
While the Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from a service-related bilateral knee disorder, our decision 
must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's current bilateral knee disorder is service-related.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a bilateral knee disorder, regardless of the fact 
that he currently is not shown to be suffering from a 
disability that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability or disabilities, and that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for right and left knee disorders must be denied.  
See Epps v. Gober, supra.


ORDER

1. Entitlement to service connection for a right knee 
disorder is denied.  

2. Entitlement to service connection for a left knee disorder 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

